Case 1:20-cv-03089-JPH-TAB Document 15 Filed 03/19/21 Page 1 of 3 PageID #: 66




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

KENNETH SCOTT, III,                )
                                   )
                       Plaintiff,  )
                                   )
                    v.             )             No. 1:20-cv-03089-JPH-TAB
                                   )
CURRY Officer of I.M.P.D.,         )
COST Officer of I.M.P.D.,          )
MICHAEL STUMP Officer of I.M.P.D., )
MCCOLINTHAN Officer of I.M.P.D.,   )
THOMAS BEARD Officer of I.M.P.D.,  )
NUTTER Officer of I.M.P.D.,        )
DANELS Officer of I.M.P.D.,        )
MARION COUNTY SHERIFF'S            )
DEPARTMENT,                        )
CLARK COUNTY SHERIFF'S             )
DEPARTMENT,                        )
INDIANAPOLIS PROSECUTOR'S OFFICE, )
                                   )
                       Defendants. )

                           ORDER DISMISSING CASE

      Mr. Scott brought this action on November 27, 2020. Dkt. 1. On

January 22, 2021, the Court issued an order that:

         •   Dismissed Plaintiffs Kenneth Lamar Scott, Jr. and Juan Charles

             Levon Scott because they did not sign the complaint or respond to

             the Court's order requiring them to inform the Court if they wished

             to maintain this case. Dkt. 11 (citing dkt. 8).

         •   Required Plaintiff Kenneth Scott III to provide the institution trust

             account statement for the six-month period preceding the filing of




                                         1
Case 1:20-cv-03089-JPH-TAB Document 15 Filed 03/19/21 Page 2 of 3 PageID #: 67




             his complaint on November 27, 2020. Id. at 2 (citing dkt. 8; dkt. 9;

             28 U.S.C. § 1915(a)(2)).

         •   Required Mr. Scott to file an amended complaint that complies

             with Federal Rule of Civil Procedure 8 by "clearly specify[ing] the

             defendants against whom claims are raised; explain[ing] what

             those defendants did, and when; and explain[ing] what the plaintiff

             is seeking." Id. at 2.

      Mr. Scott responded by filing a single page labeled "Inmate Account

Summary," but it did not list the dates that it covered or any transactions,

deposits, or balances. Dkt. 12. He also filed a document labeled "Obstruction

of Justice" that was docketed as an amended complaint but did not comply

with the Court's orders or with Federal Rule of Civil Procedure 8. Dkt. 13

(stricken by dkt. 14).

      On February 19, 2021, the Court noted those deficiencies and ordered

Mr. Scott to file the required institution trust account statement and an

amended complaint that complies with Federal Rule of Civil Procedure 8. Dkt.

14. That order warned Mr. Scott that if he did not comply by March 11, 2021,

"this action will be dismissed with prejudice for failure to follow the Court's

orders." Id. at 3. Mr. Scott has not responded. This case is therefore

DISMISSED with prejudice as to Mr. Scott. All pending motions are DENIED

as moot. Final judgment shall issue by separate entry.

SO ORDERED.




                                         2
Case 1:20-cv-03089-JPH-TAB Document 15 Filed 03/19/21 Page 3 of 3 PageID #: 68




Date: 3/19/2021




Distribution:

KENNETH SCOTT, III
482209
MARION COUNTY JAIL
MARION COUNTY JAIL
Inmate Mail/Parcels
40 South Alabama Street
Indianapolis, IN 46204




                                      3
